Citation Nr: 0635654	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral axillary 
abscesses.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for folliculitis of the beard area.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for post concussive headaches with left eye pain, 
dizziness, and ringing in the left ear.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee.  

7.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of the cervical spine.  

8.  Entitlement to an initial compensable disability rating 
for degenerative disc disease of the lumbar spine.  

9.  Entitlement to an initial compensable disability rating 
for residuals of a healed tuft fracture of the right small 
finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Decatur, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Columbia, South Carolina.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2006.  A transcript 
of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran has bilateral hearing loss for VA purposes.  

2.  The medical evidence of record does not indicate that the 
veteran currently has bilateral axillary abscesses.  

3.  The veteran's folliculitis of the beard area affects 13.8 
percent of the exposed body and 1.8 percent of the total body 
surface area; the condition has not required systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.

4.  The veteran's post concussive syndrome is manifested by 
migraine-type headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. 

5.  The veteran's right knee disability is manifested by 
complaints of pain with use and range of motion from 0 
degrees of extension to 110 degrees of flexion.

6.  The veteran's left knee disability is manifested by 
complaints of pain with use and range of motion from 0 
degrees of extension to 110 degrees of flexion.

7.  Prior to September 25, 2004, the veteran's cervical spine 
disability is manifested by forward flexion of 65 degrees and 
a combined range of motion of 355 degrees; there is no 
evidence of muscle spasm, tenderness or radiculopathy.  

8.  From September 25, 2004, the veteran's cervical spine 
disability is manifested by forward flexion of 30 degrees and 
a combined range of motion of 150 degrees.  

9.  Prior to September 25, 2004, the veteran's lumbar spine 
disability is manifested by forward flexion of 95 degrees and 
a combined range of motion of 280 degrees; there is no 
evidence of muscle spasm, tenderness or radiculopathy.  

10.  From September 25, 2004, the veteran's lumbar spine 
disability is manifested by forward flexion of 45 degrees.  

11.  The veteran's right small finger disability is 
manifested by complaints of pain.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).

2.  Bilateral axillary abscesses was not incurred in or 
aggravated by active service.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The schedular criteria for an initial disability rating 
in excess of 10 percent for folliculitis of the beard area 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code (DC) 7806 (2006).  

4.  The schedular criteria for an initial disability rating 
of 30 percent for post concussive headaches with left eye 
pain, dizziness, and ringing in the left ear have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 
8045, 8100 (2006).

5.  The schedular criteria for an initial disability rating 
in excess of 10 percent for degenerative arthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5003, 5010, 5260, 5261 
(2006).  

6.  The schedular criteria for an initial disability rating 
in excess of 10 percent for degenerative arthritis of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2006).  

7.  Prior to September 25, 2004, the schedular criteria for a 
compensable disability rating for degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2006).  

8.  From September 25, 2004, the schedular criteria for a 20 
percent disability rating for degenerative disc disease of 
the cervical spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2006).  

9.  Prior to September 25, 2004, the schedular criteria for a 
compensable disability rating for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2006).  

10.  From September 25, 2004, the schedular criteria for a 20 
percent disability rating for degenerative disc disease of 
the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5242 (2006).  

11.  The schedular criteria for an initial compensable 
disability rating for residuals of a healed tuft fracture of 
the right small finger have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5230 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (reversed on other 
grounds).  In this case, the veteran was provided notice of 
the VCAA in April 2003, prior to the initial adjudication of 
his claims in the December 2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2003 letter 
stated:  "We will try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
these records are received by us."  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in April 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In an April 2003 statement, he 
indicated that he had no additional evidence to submit.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Service Connection Claims

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for bilateral axillary 
abscesses.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  For certain chronic disorders, per se, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).


Analysis

With respect to Hickson element (1), there is no evidence of 
bilateral hearing loss shown currently - that is, according 
to VA standards (i.e., § 3.385) to be considered an actual 
disability for VA compensation purposes.  On VA audiological 
evaluation in April 2003, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
15
LEFT
15
10
10
10
10

Speech recognition was 100 percent in each ear.  The examiner 
concluded that audiometric testing revealed normal hearing in 
both ears.  

The results of this examination reveals the veteran does not 
have bilateral hearing loss that currently meets the 
threshold minimum VA standard set forth in 38 C.F.R. § 3.385.  
Indeed, hearing in both ears was described as normal.

Likewise, an April 2003 VA examination showed no evidence of 
current disability pertaining to bilateral axillary 
abscesses.  The examination noted that bilateral axillary 
abscesses were surgically excised in 1999 (during service), 
however, he was currently asymptomatic.  The diagnosis was 
status post bilateral axillary abscesses, resolved.  

In the absence of confirmed diagnoses of bilateral hearing 
loss and bilateral axillary abscesses, meaning medical 
evidence showing the veteran has the conditions alleged, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) [service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim).]  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) [service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disabilities, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met as to either 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.  
The benefits sought on appeal are accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor concerning this.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Entitlement to an initial disability rating in excess of 10 
percent for folliculitis of the beard area.  

In a December 2003 rating decision, the RO granted service 
connection for folliculitis of the beard area and assigned a 
10 percent rating effective November 1, 2003 - the day 
following the veteran's discharge from service.  

Specific rating criteria

The veteran's folliculitis of the beard area is evaluated 
under DC 7899-7806.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2006).  Here, the veteran's 
service-connected folliculitis of the beard area is rated as 
analogues to eczema or dermatitis.

Under DC 7806, a 10 percent evaluation is warranted where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected; or, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas is affected; or, 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected; or, where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2006).

Analysis

After reviewing the evidence, and for the reason expressed 
immediately below, the Board believes that the current 
disability picture resulting from the veteran's folliculitis 
of the beard area does not meet or approximate the 
requirements for a 30 percent rating.  Cf. 38 C.F.R. § 4.7.  

On VA examination in April 2003, the veteran reported 
symptoms consistent with chronic folliculitis, but denied any 
treatment for the past 12 months, functional impairment or 
lost time from work.  When he was examined by VA in September 
2004 he again denied any particular medications or treatment 
specifically corticosteroids, immunosuppresive drugs, or 
light therapy.  Physical examination revealed numerous 
papules with associated erythema on both lower cheeks and the 
anterior neck.  The head, back, chest, abdomen, genitalia, 
hands and the rest of the upper extremities and legs were 
clear of the condition.  The examiner indicated that the skin 
condition affected approximately 13.8 percent of the exposed 
body and 1.8 percent of the total body area.  

Based on the above findings, it is clear that the veteran's 
service-connected skin condition does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas.  In addition, the veteran himself has denied that the 
skin condition has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  

In short, none of the symptomatology which would allow for 
the assignment of a higher disability has been reported.

As such, the Board finds that at no time since the effective 
date of service connection, November 1, 2003, has the 
veteran's folliculitis of the beard area met or nearly 
approximated the criteria for a rating in excess of 10 
percent under DC 7806.  The veteran's service-connected 
folliculitis has evidently remained essentially the same; it 
has not worsened.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.  See 
Fenderson, supra.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

Entitlement to an initial disability rating in excess of 10 
percent for post concussive headaches with left eye pain, 
dizziness, and ringing in the left ear.  

In a December 2003 rating decision, the RO granted service 
connection for post concussive headaches with left eye pain, 
dizziness, and ringing in the left ear and assigned a 10 
percent rating, effective November 1, 2003.  

Specific rating criteria

The veteran's post concussive condition is evaluated under DC 
8045 [brain disease due to trauma].

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304 which provides for dementia due to head 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, DC 8045 (2006).

Under DC 8100, a 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.  38 
C.F.R. § 4.124a, DC 8100 (2006).

Analysis

The veteran suffered a traumatic head injury in service which 
is manifested by subjective complaints of headaches, 
dizziness and ringing in the left ear.  As noted above, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304 absent a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Here, the medical evidence does not reveal a 
diagnosis of multi-infarct dementia due to brain trauma.  On 
the contrary, the October 2004 VA examiner specifically 
stated that the veteran was alert with no dementia.  
Accordingly, a higher rating is not warranted under DC 8045 
and 9304.  

The Board finds, however, that the criteria for a 30 percent 
rating under DC 8100 have been met.  At the April 2003 VA 
examination, the veteran reported having headaches that were 
described as migraines.  They consisted of a severe headache 
with head throbbing pain centered around the left eye with 
eye pain.  The headaches occurred once every 7-14 days and 
lasted 2-3 hours.  The Board is aware that the VA examiner 
concluded that the headaches were post concussive, not 
migraine headaches; however, an October 2004 VA examiner 
diagnosed the veteran with "post-traumatic headaches of the 
migraine type."  The examiner indicated that the veteran had 
three headaches a month lasting for several hours.  Given 
this evidence, the Board concludes that since the effective 
date of service connection, November 1, 2003, the veteran has 
met the criteria for a 30 percent disability evaluation under 
DC 8100.  See Fenderson, supra.

The criteria for a 50 percent evaluation have not been met 
under DC 8100.  The veteran's headaches do not cause severe 
economic inadaptability.  The October 2004 VA examiner 
specifically stated that the veteran's headaches do not 
incapacitate him as far as his industrial adaptability is 
concerned.  

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.





Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the left knee.  

In a December 2003 rating decision, the RO granted service 
connection for degenerative arthritis of both knees and 
assigned separate 10 percent ratings, effective November 1, 
2003.  

The Board will address the bilateral knee disabilities 
simultaneously.

Specific rating criteria

The veteran's right and left knee disabilities are currently 
rated 10 percent disabling under DC 5010 [traumatic 
arthritis].  Traumatic arthritis is in turn rated under DC 
5003 [degenerative arthritis].  DC 5003 specifies that 
degenerative arthritis of a major joint be rated under the 
criteria for limitation of motion of the affected joint, with 
a minimum 10 percent rating assigned.  See 38 C.F.R. § 4.71a, 
DC 5003, 5010 (2006).

Under DC 5260 [limitation of flexion of the leg], a 10 
percent evaluation is warranted for flexion limited to 45 
degrees.  A 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2006).

Under DC 5261 [limitation of extension of the leg], a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  A 20 percent evaluation is warranted for extension 
limited to 15 degrees; a 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Analysis

The currently assigned 10 percent ratings contemplate x-ray 
evidence of arthritis under DC 5003.  In essence, in order 
for disability ratings higher than the currently assigned 10 
percent to be awarded, limitation of motion of the right and 
left knee which approximates the 20 percent level under DC 
5260 or 5261 must be demonstrated.

Regarding limitation of motion of the veteran's knees, an 
April 2003 VA treatment record revealed that the knees had 
full extension (0 degrees) with flexion to 135 degrees.  
Another VA treatment record in April 2003 also revealed that 
the knees had full extension with flexion to 130 degrees 
while an April 2003 VA examination revealed full range of 
motion in the knees in both extension and flexion (140 
degrees).  The September 2004 VA examination showed that the 
knees had full extension with pain and flexion to 110 degrees 
with pain.  Based on this evidence, 20 percent ratings under 
DC 5260 or 5261 based on limitation of flexion or extension 
of the knees are not warranted. 

Additionally, the medical evidence does not show recurrent 
subluxation or instability of the knees.  The April 2003 VA 
examination indicated that there was no evidence of recurrent 
subluxation while the September 2004 VA examination revealed 
that knee ligaments were intact and negative for Lachman's 
test.  In the absence of instability of the knees, separate 
compensable ratings for instability under DC 5257 are clearly 
not warranted.  See VAOPGCPREC 23-97 and 9-98.

The Board has considered whether increased disability ratings 
are warranted for the veteran's right and left knee 
disabilities based on functional loss due to pain, weakness 
and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 
and the Court's holding in DeLuca.

The clinical findings of record, however, do not reflect 
impairment that warrants higher ratings.  The April 2003 VA 
examination stated that range of motion of the veteran's 
knees was not additionally limited by pain, fatigue, 
weakness, lack of endurance and incoordination.  The Board 
acknowledges the September 2004 VA examiner's conclusion that 
range of motion of the knees was additionally limited by 
about 10 percent due to pain on repetitive squatting or 
walking-type movements, however, such a conclusion is not 
enough to warrant increased evaluations under 38 C.F.R. §§ 
4.40, 4.45 and/or 4.59.  That is, even if the range of motion 
measurements from the September 2004 VA examination were 
reduced by 10 percent (i.e., extension to 10 degrees and 
flexion to 99 degrees) the veteran would still not be 
entitled to ratings in excess of 10 percent under either DC 
5260 or 5261.  Therefore, the current 10 percent ratings 
adequately compensate the veteran for any additional 
functional impairment attributable to the right and left knee 
disabilities.  

As such, the Board finds that at no time since the effective 
date of service connection, November 1, 2003, has the 
veteran's right and left knee disabilities met or nearly 
approximated the criteria for ratings in excess of 10 
percent.  The veteran's service-connected bilateral knee 
disability has evidently remained essentially the same; it 
has not worsened.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.  See 
Fenderson, supra.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefits sought on appeal are accordingly 
denied.

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.








Entitlement to an initial compensable disability rating for 
degenerative disc disease of the cervical spine.  

Entitlement to an initial compensable disability rating for 
degenerative disc disease of the lumbar spine.  

In a December 2003 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical and 
lumbar spine, and assigned separate noncompensable (i.e., 0 
percent) ratings, effective November 1, 2003.  

Specific rating criteria

The veteran's cervical and lumber spine disabilities are 
rated under DC 5299-5242.  38 C.F.R. § 4.27.  

The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  However, since the veteran's claim for service 
connection was received in November 2003, after the date of 
the change, only the current rating criteria are applicable 
in this case.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DC 5235-5243 (2006).  







Analysis

Cervical spine 

The medical evidence of record pertaining to the cervical 
spine disability consists mainly of VA examinations conducted 
in April 2003 and September 2004.  

On the 2003 VA examination, the veteran reported severe back 
pain with flare-ups occurring 3 times a week lasting 2-3 
hours.  He denied any radiation of pain.  He saw a 
chiropractor as needed for adjustments and electrical 
stimulation.  On physical examination, there was no evidence 
of radiation of pain on movement, muscle spasm or tenderness.  
Straight leg raising was negative bilaterally without signs 
of radiculopathy.  Range of motion was forward flexion to 65 
degrees, extension to 50 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 80 
degrees.  The examiner noted that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance and incoordination.  There was no ankylosis.  It 
was noted that an MRI in November 2002 revealed posterior 
protrusion of the annulae at the C5-6 and C6-7 levels.  The 
diagnosis was degenerative disc disease of the cervical 
spine.  

The veteran reported similar symptoms on the 2004 VA 
examination.  Range of motion was forward flexion to 30 
degrees, extension to 20 degrees, right and left lateral 
flexion to 20 degrees, and right and left rotation to 30 
degrees.  There was pain on all movements.  The examiner 
stated that range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  There was no palpable muscle spasm although 
he was tender to palpation in the lower cervical spine.  
Strength was 5/5 with normal sensation in both upper 
extremities.  

Based on the findings of the 2003 VA examination, the 
criteria for a compensable rating have not been met.  As 
noted above, to warrant a 10 percent rating, forward flexion 
of the cervical spine must be greater than 30 degrees but not 
greater than 40 degrees or the combined range of motion of 
the cervical spine must be greater than 170 degrees but not 
greater than 335 degrees.  The 2003 examination revealed that 
forward flexion of the cervical spine was 65 degrees with a 
combined range of motion of 355 degrees.  In addition, the 
examination indicated that there was no muscle spasm or 
tenderness in the cervical spine.  There was also no evidence 
of a vertebral body fracture.  Therefore the criteria for a 
compensable rating are not met.  

The Board concludes, however, that the findings on the 2004 
VA examination satisfy the criteria for a 20 percent rating.  
In so deciding, the Board notes that the 2004 examination 
revealed that the veteran had cervical spine extension of 30 
degrees with a combined range of motion of 150 degrees.  When 
considering these figures in connection with the general 
rating formula, the Board finds that a 20 percent rating is 
warranted for the cervical spine disability - for the period 
from September 25, 2004, the date of the VA examination.  See 
Fenderson, supra.  As explained above, the medical evidence 
prior to this date did not warrant a compensable rating.  

The Board also finds that the requirements are not met for a 
rating higher than 20 percent.  The September 2004 VA 
examination showed that forward flexion of the cervical spine 
was 30 degrees.  It is clear that the spine is not restricted 
to 15 degrees or less of forward flexion.

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his upper back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

With respect to the possibility of an increased evaluation on 
the basis of functional loss due to pain, the Board notes 
that both the 2003 and 2004 VA examiners indicated that range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
DeLuca.  

The schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, in this case, 
neurological symptomatology has not been identified.  The 
2003 examination indicated that there were no signs of 
radiculopathy while the 2004 examination revealed normal 
strength and sensation in both upper extremities.  Because 
there is no medical evidence indicating the veteran has any 
neurological symptoms associated with his service-connected 
cervical spine disability, a separate rating cannot be 
assigned for this.  See, e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (complained of symptoms must be 
shown by competent medical evidence to be part and parcel of 
service-connected disability).

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

Lumbar spine 

As with the cervical spine, the medical evidence pertaining 
to the lumbar spine disability consists of VA examinations 
conducted in April 2003 and September 2004.  

On VA examination in 2003, there was no evidence of radiation 
of pain on movement, muscle spasm or tenderness.  Straight 
leg raising was negative bilaterally without signs of 
radiculopathy.  Range of motion was forward flexion to 95 
degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  The examiner noted that range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance and incoordination.  There was no ankylosis.  It 
was noted that an MRI in November 2002 revealed minimal 
degenerative changes of the lumbar spine.  The diagnosis was 
degenerative disc disease of the cervical spine.  

On VA examination in 2004, range of motion of the 
thoracolumbar spine was forward flexion to 45 degrees, 
extension to 15 degrees, right and left lateral flexion to 30 
degrees, and right and left rotation to 40 degrees.  There 
was pain on all movements.  The examiner stated that range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was some palpable spasm and tenderness to palpation in 
the lumbar spine paraspinal musculature.  Strength was 5/5 
with normal sensation in both lower extremities.  

Based on the findings of the 2003 VA examination, the 
criteria for a compensable rating have not been met.  As 
noted above, to warrant a 10 percent rating, forward flexion 
of the thoracolumbar spine must be greater than 60 degrees 
but not greater than 85 degrees or the combined range of 
motion of the lumbar spine not greater than 120 degrees.  The 
2003 examination revealed that forward flexion of the lumbar 
spine was 95 degrees with a combined range of motion of 280 
degrees.  In addition, the examination indicated that there 
was no muscle spasm or tenderness in the lumbar spine.  There 
was also no evidence of a vertebral body fracture.  Therefore 
the criteria for a compensable rating are not met.  

The Board concludes, however, that the findings on the 2004 
VA examination satisfy the criteria for a 20 percent rating.  
The 2004 examination revealed that forward flexion of the 
thoracolumbar spine was 45 degrees.  This figure warrants a 
20 percent rating under the above-cited general rating 
formula.  Therefore, the Board finds that a 20 percent rating 
is warranted for the lumbar spine disability - for the period 
from September 25, 2004, the date of the VA examination.  See 
Fenderson, supra.  As explained above, the medical evidence 
prior to this date did not warrant a compensable rating.  

The Board also finds that the requirements are not met for a 
rating higher than 20 percent.  The evidence does not show 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  As noted, forward flexion of the thoracolumbar spine 
is 45 degrees.  In addition, because the veteran can move his 
lumbar spine, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

With respect to the possibility of an increased evaluation on 
the basis of functional loss due to pain, the Board notes 
that both the 2003 and 2004 VA examiners indicated that range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
DeLuca. 

The schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, in this case, 
neurological symptomatology has not been identified.  The 
2003 examination indicated that there were no signs of 
radiculopathy while the 2004 examination revealed normal 
strength and sensation in both lower extremities.  Because 
there is no medical evidence indicating the veteran has any 
neurological symptoms associated with his service-connected 
lumbar spine disability, a separate rating cannot be assigned 
for this.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (complained of symptoms must be shown by competent 
medical evidence to be part and parcel of service-connected 
disability).

The matter of the assignment of an extraschedular rating will 
be addressed by the Board below.

Entitlement to an initial compensable disability rating for 
residuals of a healed tuft fracture of the right small 
finger.  

In a December 2003 rating decision, the RO granted service 
connection for residuals of a healed tuft fracture of the 
right small finger and assigned a noncompensable rating, 
effective November 1, 2003.  

Specific rating criteria

The veteran's right small finger disability is rated under DC 
5299-5230.  38 C.F.R. § 4.27.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).  In this case, 
evidence reflects that the veteran is right-handed.  

Under DC 5230, a noncompensable evaluation is assigned for 
any degree of limitation of motion of the ring or little 
finger, whether it affects the minor or the major hand.  A 
noncompensable rating is the only schedular rating available.  
38 C.F.R. § 4.71a, DC 5230 (2006).  The rating schedule 
further indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, DC 5227 (2006).  

Under DC 5156 [little finger, amputation of], a 10 percent 
disability rating is warranted for amputation of the little 
finger without metacarpal resection and a 20 percent rating 
is warranted with metacarpal resection.  38 C.F.R. § 4.71a, 
DC 5156 (2006).

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

Analysis

Upon review, the Board finds that the veteran is not entitled 
to a compensable disability rating for his right small finger 
disability.  With respect to DC 5230, as discussed above, the 
rating criteria only provide a noncompensable evaluation for 
any limitation of motion of the little finger, no matter how 
severe.

With respect to DC 5227, the veteran's right little finger is 
not ankylosed.  The April 2003 VA examination showed that the 
veteran could easily move the tips of the fingers of the 
right hand to the proximal transverse creases of the palm.  
The September 2004 VA examination likewise showed that the 
veteran is clearly able to move the right little finger.  
Therefore, it is not ankylosed.  Moreover even if ankylosis 
were to be demonstrated, this would only warrant a 
noncompensable rating under the rating criteria.  

Accordingly, a compensable evaluation is not warranted for 
residuals of a healed tuft fracture of the right small finger 
under either diagnostic code.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the veteran 
is receiving a noncompensable evaluation for his little 
finger disorder under DC 5230.  This is the maximum rating 
allowable. Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  

The Board finds that at no time since the effective date of 
service connection, November 1, 2003, has the veteran's right 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  Indeed, as 
discussed above there is no basis in the rating schedule for 
assigning a compensable rating.  Accordingly, the Board 
concludes that staged ratings are not for application.  See 
Fenderson, supra.  

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for any of his service-connected 
disabilities is in order because it presents an exceptional 
or unusual disability picture, he may raise this matter with 
the RO.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral axillary 
abscesses is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for folliculitis of the beard area is denied.  

Entitlement to an initial 30 percent rating for post 
concussive headaches with left eye pain, dizziness, and 
ringing in the left ear is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee is 
denied. 

Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the left knee is 
denied. 

Prior to September 25, 2004, entitlement to a compensable 
disability rating for degenerative disc disease of the 
cervical spine is denied.  

From September 25, 2004, a 20 percent disability rating for 
degenerative disc disease of the cervical spine is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Prior to September 25, 2004, entitlement to a compensable 
disability rating for degenerative disc disease of the lumbar 
spine is denied.  

From September 25, 2004, a 20 percent disability rating for 
degenerative disc disease of the lumbar spine is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to an initial compensable disability rating for 
residuals of a healed tuft fracture of the right small finger 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


